DETAILED ACTION
Claims 1-20 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-20, Falahatpisheh et al. (US 2018/0253854 A1, hereinafter Falahatpisheh), Kobayashi (US Pat. No. 8,397,573 B2, hereinafter Kobayashi), Thompson et al. (US Pat. No. 8,638,362 B1, hereinafter Thompson), and Feller (US Pat. No. 8,544,342 B1, hereinafter Feller) represents the best art of record. However, Falahatpisheh, Kobayashi, Thompson, and Feller fails to encompass all of the limitations of currently amended independent claims 1, 9, and 15.
Regarding claims 1, 9, and 15, Falahatpisheh teaches a method of processing three-dimensional images or volumetric datasets to determine a configuration of a medium or rate of a change of the medium with particles (see Abstract; see also [0121], discussion of fluid with particles for tracking), which comprises an ultrasound matrix array transducer (see [0150]) and acquiring images with the matrix array (see [0170]) in order to determine flow rate (see [0121]), discussion of obtaining flow rate).
Furthermore, Kobayashi teaches a photoacoustic apparatus (see Fig. 1; see also Abstract) which comprises a concentrator (see Fig. 1, acoustic lens 102 considered a concentrator) and an acoustic camera (see Fig. 1, array 101 considered an acoustic camera), wherein the apparatus is used to image a sample (see Fig. 10, step S110, tomogram generated).
Furthermore, Thompson teaches an acoustic video camera that utilizes lens-based beam forming techniques (see Abstract; see also Fig. 1, acoustic imager 12; see also claim 20, lens-based beam forming used).
Finally, Feller teaches a flow meter (see Abstract; see also Fig. 2) which utilizes an acoustic concentrator (see Fig. 2, acoustic concentrator 28) to improve collection of acoustic waves on a transducer (see Fig. 2, concentrator 28 improves collection of acoustic waves on transducer assembly 24).
However, it is the view of the Examiner that it would not have been obvious to one of ordinary skill in the art, to combine the teachings of Falahatpisheh, Kobayashi, Thompson, and Feller to arrive at the instant invention. Specifically, the teachings of Falahatpisheh, Kobayashi, Thompson, and Feller fails to specifically teach a method of measuring a two-dimensional velocity field for a large scale flow in a turbid 5environment with a field-deployable acoustic camera system, the method comprising: positioning the field-deployable acoustic camera system in the turbid environment, wherein the field-deployable acoustic camera system comprises an acoustic camera and a concentrator lens, the concentrator lens operating to reduce a spreading angle of the acoustic camera; and measuring the two-dimensional flow velocity field in the turbid environment with the field- 10deployable acoustic camera system (claim 1); a field-deployable acoustic camera system for measuring a two-dimensional velocity field in a large scale flow in a turbid environment, the system comprising: an acoustic camera; and concentrator lens in operative association with the acoustic camera, wherein the concentrator lens operates to reduce a spreading angle of the acoustic camera (claim 9); or a computer program product for determining a two-dimensional velocity field in a large scale flow in a turbid environment, the computer program product embodied on a non-transitory tangible computer readable medium, comprising: computer-executable code for receiving flow measurement information from an acoustic camera system, the acoustic camera system comprising an acoustic camera and a concentrator 30lens, the concentrator lens operating to reducing a spreading angle of the acoustic camera; and computer-executable code for determining the two-dimensional velocity field based on the flow measurement information (claim 15).
Furthermore, the Examiner notes that the phrases “measuring a two-dimensional velocity for a large scale flow in a turbid environment with a field-deployable acoustic camera system”, “measuring a two-dimensional velocity field in a large scale flow in a turbid environment”, and “determining a two-dimensional velocity field in a large scale flow in a turbid environment” are found within the preamble of claims 1, 9, and 15, respectively. However, the Examiner has interpreted that the claimed acoustic camera system found within the body of each claim must be capable of measuring two-dimensional velocity fields of turbid flow environment. Thus, as the best prior art of record fails to teach these limitations, the claims have been allowed accordingly.
Hence the best prior art or record fails to teach the invention as set forth in independent claims 1, 9, and 15 and the examiner can find no teachings for method, apparatus, and computer program as claimed, nor reasons within the cited prior art or on his own to combine the elements of these references other than the applicant's own reasoning to fully encompass the current pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL T WOODWARD whose telephone number is (571)270-0704. The examiner can normally be reached M-F: 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL T WOODWARD/Primary Examiner, Art Unit 2855